                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Terry David Shew,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:17-cv-00217-FDW
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 3, 2019 Order.

                                               May 3, 2019
